                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

CHAD SPENCER                                                                         PLAINTIFF
#172548


v.                               Case No. 4:20-cv-00172-LPR

DOES                                                                             DEFENDANTS

                                         JUDGMENT

       Consistent with the Order that was entered on April 14, 2020, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice. The Court certifies that an in forma

pauperis appeal from this Judgment and accompanying Order would not be taken in good faith,

pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 14th day of April 2020.




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE




                                                1
